      Case 4:18-cv-00824-O Document 76 Filed 05/28/21            Page 1 of 1 PageID 906



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                   §
                                                §
          Plaintiffs,                           §
                                                §
 v.                                             §     Civil Action No. 4:18-cv-00824-O
                                                §
 EQUAL EMPLOYMENT                               §
 COMMISSION, et al.,                            §
                                                §
          Defendants.                           §

                                           ORDER

         Before the Court is Defendants’ Unopposed Motion for Clarification or Extension of Time

(ECF No. 75), filed May 27, 2021. Defendants’ Response is subject to the 21-day deadline in the

Local Rules. The Motion for Extension is DENIED.

         SO ORDERED on this 28th day of May, 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                1
